Name: Commission Regulation (EU) NoÃ 835/2010 of 22Ã September 2010 amending for the 135th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: civil law;  international affairs;  politics and public safety;  European construction
 Date Published: nan

 23.9.2010 EN Official Journal of the European Union L 249/1 COMMISSION REGULATION (EU) No 835/2010 of 22 September 2010 amending for the 135th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 September 2010 the Sanctions Committee of the United Nations Security Council decided to remove one person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2010. For the Commission, On behalf of the President, Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Faraj Faraj Hussein Al-Saidi (alias (a) Mohamed Abdulla Imad; (b) Muhamad Abdullah Imad; (c) Imad Mouhamed Abdellah; (d) Faraj Farj Hassan Al Saadi; (e) Hamza Al Libi; (f) Abdallah Abd al-Rahim). Address: (a) Leicester, United Kingdom (as at January 2009); (b) Viale Bligny 42, Milan, Italy (Imad Mouhamed Abdellah). Date of birth: 28.11.1980. Place of birth: (a) Libyan Arab Jamahiriya; (b) Gaza (Mohamed Abdulla Imad); (c) Jordan (Muhamad Abdullah Imad); (d) Palestine (Imad Mouhamed Abdellah). Nationality: Libyan. Other information: Resident in the United Kingdom as at January 2009. Date of designation referred to in Article 2a(4)(b): 12.11.2003.